COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 TEXAS DEPARTMENT OF PUBLIC                       §
 SAFETY,                                                        No. 08-11-00178-CV
                                                  §
                  Appellant,                                      Appeal from the
                                                  §
 v.                                                      County Court at Law Number Five
                                                  §
 RAUL RENE CASTRO,                                            of El Paso County, Texas
                                                  §
                  Appellee.                                     (TC# 2010-C00119)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.     We therefore reverse the County Court at Law’s order and render judgment

reinstating the administrative law judge’s order authorizing the suspension of Appellant’s driving

privileges.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating